DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 05/25/2022.

Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, filed 05/25/2022, with respect to Lachambre and Stegmann have been fully considered and are persuasive.  The prior art rejections have been withdrawn.

The prior art of record, Meissner et al. (US 20160085542) , teaches a zero downtime upgrade of a source system to a target system is initiated. The upgrade procedure prepares software for the target system in parallel to operation of the source system by selectively (i) cloning, for the target system, tables and associated database triggers used by the source system according to a source database schema, (ii) generating new target tables comprising updated software content for use by a bridge database schema, and (iii) selectively sharing tables between the source database schema and the bridge database schema (see Abstract and 0051).
	However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited as “automatically creating triggers of at least at least three different trigger types, the triggers structured to (a) during a backup stage, record in the migration change log table, information about data-related actions performed on tables in the database structured according to the source database schema, and (b) during a migration stage, processing further data-related actions performed on tables in the database structured according to the source database schema by attempting to modify new tables structured according to the target database schema, wherein anticipated exceptions encountered during the processing are handled by writing entries to the migration change log table, wherein the triggers are automatically performable within the database server once activated” as recited in claims 1, 16 and 21.
.
Thus, independent claims 1, 16 and 21 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161